IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 99-30767




GULF SOUTH MACHINE, INC; ET AL
               Plaintiffs

GULF SOUTH MACHINE, INC
               Plaintiff -Counter Defendant - Appellant - Cross
               Appellee

v.

AMERICAN STANDARD INC; UNION SWITCH AND SIGNAL, INC.
               Defendants - Counter Claimants - Appellees - Cross
               Appellants

                       --------------------
           Appeal from the United States District Court
       for the Eastern District of Louisiana, New Orleans
                        USDC No. 97-CV-65-R
                       --------------------
                         September 22, 2000
Before KING, Chief Judge, PARKER, Circuit Judge, and KAZEN*,
District Judge.

PER CURIAM**:

     The district court was correct in concluding that no genuine

issue of material fact existed as to whether the arrangement

between Gulf South Machine, Inc and Union Switch & Signal Inc.

amounted to a partnership agreement, and we affirm the court’s

grant of summary judgment on that point for essentially the



     *    Chief Judge of the United States District Court for the
Southern District of Texas, sitting by designation.

     **   Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
                           No. 99-30767
                                -2-

reasons given by the district court in its Order and Reasons

entered July 2, 1998.   The district court also correctly

concluded that the contractual standard for determining whether

Gulf South would earn the proposed $200,000 incentive bonus was

not ambiguous, thereby obviating the need for a jury instruction

relating to an ambiguous contract.   The testimony on the value of

the equipment presented by Union Switch’s appraiser was

undermined on cross-examination and by the testimony of one of

Gulf South’s witnesses, and on this record the value that the

jury arrived at is supported by sufficient evidence.   Finally,

the district court was correct in concluding that Gulf South’s

duty to mitigate damages was breached when it withheld service of

the complaint for nearly five years, resulting in a delay of

almost eight years between the accrual of the cause of action and

notification of Union Switch of the suit, and in limiting the

recovery of prejudgment interest accordingly.

     The judgment of the district court is AFFIRMED.